Citation Nr: 0202316	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  01-09 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for ear disability, to 
include hearing loss.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which denied the benefit sought on 
appeal.

The veteran requested a video conference hearing, and a video 
conference hearing was scheduled for February 19, 2002.  The 
veteran failed to appear for his hearing.  To the Board's 
knowledge, the veteran has offered no explanation as to why 
he was unable to appear; the veteran has since made no 
request for another hearing. Accordingly, the Board will 
proceed to a decision on this appeal as if the hearing 
request had been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2001).  


FINDING OF FACT

No ear disability, including hearing loss, is shown either on 
service discharge examination in July 1956 or after the 
veteran's discharge from service.


CONCLUSION OF LAW

Ear disability, including hearing loss, was not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that he was treated for an 
ear infection during his military service, that he now has 
hearing loss as a result of his service ear infection, and 
that he should therefore be granted service connection for 
that disorder.

The Board will first review the evidence of record as found 
in the veteran's claims folder, discuss the applicable law, 
and then proceed to an analysis of the claim at issue.


Factual Background

It appears that most of the veteran's service medical records 
were destroyed in a July 1973 fire at the national Personnel 
Records Center in St. Louis, Missouri.  
Despite VA attempts to obtain all of the veteran's service 
medical records, the only available service medical record is 
the veteran's July 1956 service separation examination 
report.  This July 1956 report reveals that his hearing was 
15/15 in both ears for whispered voice; his ears, including 
his eardrums, were noted to be normal.  The veteran was given 
a Physical Profile of 1 for hearing.  No history of ear 
disease was noted.  

There are no post-service medical records on file.

The veteran filed an initial claim of entitlement to service 
connection for an ear condition in June 1999.  He reported 
being treated for an ear condition during service in 1954-55.  
He reported no post-service medical treatment.

In July 1999, the RO wrote to the veteran, requesting 
specifics concerning his claim.  The veteran did not respond 
to that letter.  In November 1999, the RO again wrote to the 
veteran, this time informing him that it was experiencing 
difficulty obtaining his service medical records.  The 
veteran was requested to furnish copies of his service 
medical records or other relevant documents in his 
possession.  The veteran did not respond.

In January 2000, the RO denied the veteran's claim of 
entitlement to service connection for an ear condition on 
that basis that no such disability had been demonstrated.  In 
July 2001, the RO sent the veteran a notification letter 
pursuant to the newly-enacted Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2001)].  The veteran did not respond.  In September 2001, the 
RO issued a rating decision under the VCAA which denied the 
veteran's claim.  This appeal followed.  
Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection presupposes a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The law 
governing the payment of VA disability compensation provides 
that the Unites States shall pay compensation for "disability 
resulting from personal injury suffered or disease contracted 
in the line of duty..." 38 U.S.C.A. 1110, 1131 (West 1991) 
[emphasis added by the Board].

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2001).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
VCAA.  This law redefines the obligations of VA with respect 
to the duty to assist.  The VCAA also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue on 
appeal.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In this case, as the factual background section above 
demonstrates, the RO provided notice to the veteran on 
several occasions, including in July 1999 and November 1999.  
The veteran was notified by VA in July 2001 about the VCAA; 
the RO's communication indicated the type of evidence needed 
to support his claim.  The veteran was also informed in the 
November 2001 Statement of the Case of the relevant law and 
regulations and the type of evidence that could be submitted 
by him in support of his claim. The veteran was provided an 
opportunity to testify in support of his claim at a video 
conference hearing in February 2002; he failed to appear.  It 
is clear that the VCAA's provisions as to notice have been 
fully complied with by the RO. 

With respect to VA's duty to assist, although the RO 
attempted to obtain the veteran's medical records, it appears 
that most of the veteran's service medical records are not on 
file because they were destroyed by fire.  The veteran was 
specifically informed of this in a November 1999 letter and 
was given the opportunity to provide such records and/or 
other relevant documents.  He did not respond to that letter.

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VA has a duty to 
obtain an examination or opinion only when there is competent 
medical evidence of a current disability or evidence of 
persistent or recurring symptoms of a disability.  Because 
there is no such evidence in the record in this case, the 
Board finds that a remand of this issue in order to obtain an 
examination or medical opinion is not warranted.  See 38 
U.S.C. § 5103A (West Supp. 2001); see also Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [holding that VA has 
no duty to conduct "a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim].

In any event, it appears that the veteran was in fact 
scheduled for a VA audiology appointment in November 2001.  
He failed to report for the appointment.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and finds that 
the development of the claim has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits on the issue on appeal.  

Discussion

The veteran contends that he currently has hearing loss due 
to an ear infection for which he was treated in service.  

At the outset, the Board notes that most of the veteran's 
service medical records are not on file and were apparently 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, in 1973. T he Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. Russo v. Brown, 9 Vet. App. 46 (1996).

With respect to the missing service medical records, the 
Board will assume that the veteran was treated for ear 
problems during military service as he says, notwithstanding 
the pertinently negative separation physical examination 
report.  However, for reasons which will be explained 
immediately below, the outcome of this appeal does not hinge 
on events during service.  Rather, the veteran's claim is 
denied because he has failed to demonstrate any current 
disability.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  

In this case, there is no medical evidence of any ear 
disability.  The veteran's  separation examination report is 
on file.  According to this report, the veteran's ears and 
hearing were normal.  Moreover, there is absolutely no post-
service medical evidence of any ear disability, including 
hearing loss.  The veteran himself has reported no post-
service treatment for such disability over some 45 years.  

The only suggestion in the record that he currently has an 
ear condition and that such is related to service comes from 
the veteran himself.  It is now well-established, however, 
that a lay person without medical training, such as the 
veteran, is not competent to opine on medical matters such as 
diagnosis, date of onset or cause of a claimed disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(2) ["competent lay evidence" means 
any evidence not requiring specialized education, training or 
experience].

The Board observes in passing that the veteran has been 
accorded numerous opportunities to present evidence in 
support of his claim.  He has failed to do so.  The record 
also indicated that he failed to report for a VA audiology 
appointment in November 2001 and for a videoconference 
hearing with the undersigned Board member in February 2002.  
The Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).
In summary, because there is no competent medical evidence of 
a current ear disability, including hearing loss, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  Consequently, service connection for ear 
disability, to include hearing loss, is not warranted.


ORDER

Entitlement to service connection for ear disability, to 
include hearing loss, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

